We think it clear that any secondary meaning which the words “ Screen Test ”, as the title of plaintiff’s radio program, had acquired during six months of use, lapsed during three and one-half years of nonuse, so that by the end of that time there was no identifying of the words or title with plaintiff in the public mind. No article or product is here involved and no palming off, confusion or deceit of the public. Nor would we say that the idea of the program was a literary property. Under the circumstances the common-law trade-mark or name to which plaintiff lays claim did not survive the long period of nonuse, irrespective of any consideration of intentional abandonment. Judgment unanimously affirmed, with costs. Present — Peck, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ. [See post, p. 864.]